Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 8/8/2022 have been fully considered but they are not persuasive. 
Arguments are based on table 1 examples 11-15 disclosed in Kubo.  It is argued examples 11-15 do not provide he claimed ratio, as example 15 would be N=0.21 to 0.22.  These limited examples however do not cover the entire range of average particle sized as disclosed in Kubo.  As noted in the previous Office Action, the maximum average particle size could be from 2nm to 10nm.    The argued examples in the table are only from 9nm (example 11) to 4nm (example 15). As per the argued calculations, the calculated value N increases, as Kubos table examples of PbSe average maximum particle size decreases.  One would expect, the a example at the extreme range of 2nm would be larger than the argued 0.21-0.22 at a size of 4nm following the calculated trend as argued..

Regardless, the claim language of claim 1 does not require a selection of which quantum dots as the arguments are based upon.  A selection for the ratio comparison N may be arbitrary, as the claim[s] does not specifically define a group that requires a specific number of dots.  The claim recites a “element” that comprises a first quantum dot and a second quantum dot.  As defined by the claim the element may be simply two dots.  The boundaries for “a number of” dots is not explicitly defined.
Claim 1 does not require “dots” or even averages of dots, claim 1 recites a first dot and a second dot.  Selecting a single smaller “dot”  and a single larger dot (to meet specific X ratios claimed, i.e. above and below 3nm) would result in a N value of 1.  A first number of dots could be 1 and a number of second dots could be 1.
In the prior art and as initially understood from the written description, dot sizes are a average of many dots having range of sizes, as such there may be other size of dots present also.  As the claims are presented it is unclear if there are only a single range of dot sizes where some number of a smaller range of sizes may be considered a group, and some number of a range of larger dots may be another group.  Note some dots may even be excluded.  Arbitrary selection of groups from a distribution of particles could be used to fit the particles as disclosed in Kubo to match the claimed ratio and equation.   
Additionally, from the claims as presented it is unclear if the “a number of first” and “a number of second” quantum dots are specifically required to be the initially recited “a first quantum dot” and “a second quantum dot”.  As example claim 1 is presented a quantum dot in tle listed sizes of Kubo may be the size that provides the clamed X ratio. A distribution of the dots would include a dot of 2nm and a dot of 4nm As established a diameter of more than  3nm will result in X<2, and less than 3nm will result in X>2. 
Conceptually 2 dots in the effective size ranges to produce the claimed element would having sizes of 2 and 4nm as disclosed in Kubo would meet the scope of the claimed equations.  A first dot (2nm) with X>2 a second dot (4nm) with X<2.  Being only 2 dot photoconversion element having a 1:1 ratio N would be 1.
The single 2nm dot would have a average of 2nm, and the 4nm dot would have a average diameter value of 4nm.  Plugging these numbers into the equations ((2*2nm)/(3*4nm))^2 = 0.111 which is less than 1 meeting the scope of the equation set forth in claims 2 and 4.

(2*2nm/4nm)^2 =1 which is equal or greater than 1 meeting the scope of the equation set forth in claim 5.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4  and subsequent depending claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “a number” in claim1 is a relative term which renders the claim indefinite. The term “a number” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. One of ordinary skill could arbitrarily select a number, as the claim does not define how a number is determined.  One could arbitrarily select any number of dots to satisfy the equations of the claims.


Claims 1 and  4 and subsequent depending claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and  4 recites the limitations “first quantum dots” and  "second quantum dots".  There is insufficient antecedent basis for this limitation in the claim.  The claim initially only recites “a first quantum dot” and “a second quantum dot”.  The claim then recites a equation requiring a average particle size or sum number of first dots and a number of second dots.  The is not antecedent basis for a plurality of dots..  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubo et al. (US 20170213924 A1) in view of Hines et al. (US 7118627 B2)

Regarding claim 1, Kubo et al. teaches a photoelectric conversion element comprising: 
a photoelectric conversion layer including a first quantum dot and a second quantum dot (Kubo Fig. 1A – Note a element is only required to have a first and second dot.), 

    PNG
    media_image1.png
    319
    476
    media_image1.png
    Greyscale

wherein the first quantum dot and the second quantum dot each have a nanoparticle including a heavy metal atom and an oxygen group atom (¶37 – PbS, PbSe,), 
wherein a ratio X of the number of heavy metal atoms to the number of oxygen group atoms is less than 2 on a surface of the nanoparticle of the first quantum dot, wherein the ratio X is greater than or equal to 2 on a surface of the nanoparticle of the second quantum dot, and wherein Equation (1) is satisfied: 0.3 <N ...(1), where N denotes a ratio of the number of second quantum dots to the number of first quantum dots (¶38 – The smaller QD may be 2nm and the larger QD may be 4-10nm).
It is noted Kubo is silent upon the above recited ranges of X, however the ranges are rejected by merely citing the sizes of at least two QDs in the layer.  The layer may compris a 2nm dot and a 10nm dot.  As per the Applicant’s own written description (starting at paragraph 31) the claimed X ratios are merely a function of the size.  Effectively “a particle diameter of 3.0 nm or larger is required in order to have the light absorption peak in a range above 900 nm. Further, at this time, the number of lead atoms is less than twice (X < 2) the number of sulfur atoms in the ratio of the number of atoms on the surface of the nanoparticle 9”1 and “the particle diameter which allows the number of lead atoms on the surface of the second nanoparticle 9b to be two or more times the number of sulfur atoms is smaller than 3.0 nm.”2  
Conceptually 2 dots in the effective size ranges to produce the claimed photoconversion element in a layer having sizes of 2 and 4nm as disclosed in Kubo would meet the scope of the claimed equations.  A first dot (2nm) with X>2 a second dot (4nm) with X<2.  Being only 2 dot photoconversion element having a 1:1 ratio N would be 1.
The single 2nm dot would have a average of 2nm, and the 4nm dot would have a average diameter value of 4nm.  Plugging these numbers into the equations ((2*2nm)/(3*4nm))^2 = 0.111 which is less than 1 meeting the scope of the equation set forth in claims 2 and 4.


Hines et al. is further cited as a showing that the QDs for the same purpose of forming photoelectric conversion layers are known to have photoelectric properties that are a function of size dependence.  Also, the it was understood that the number of heavy metal atoms (i.e. Pb) and oxygen group atoms (i.e. S or Se) at the surface of the QD is further size dependent, as with the sized decrease there is a known and measurable increase of ligands at the surface directly effecting the photoelectric properties.  See Hines Col. 4 lines 23+ and figure 1A,

    PNG
    media_image2.png
    689
    470
    media_image2.png
    Greyscale

	In view of the Hines et al., the ratios and structure of the QDs used in Kubo would at least be obvious if considered implicit to one of ordinary skill in the art at the time of the invention, as the claimed features/ratios are known functions of diameter size of the QD.

Regarding claims 2 and 4, Kubo et al. with support of Hines teach a photoelectric conversion element according to claim 1.  Kubo may be silent upon wherein Equation (2) is satisfied: (2dL/3ds)2 < N ... (2), where dL denotes an average particle diameter of nanoparticles of the first quantum dots, and ds denotes an average particle diameter of nanoparticles of the second quantum dots.  
	As provided in both Kubo and Hines et al. the photocentric properties of QD are well known to be sized dependent.  Kubo teaches mixing and matching sizes and locations of the QDs.  Hines teaches the controllable production of the QDs for the purpose of tuning the QDs to the desired properties.  Knowing that mixing sizes less than 3nm and greater than 3nm, it would be obvious to adjust ratios to achieve desired device performance as the claimed equation/ratios is a understood optimizable parameter.
	Further note, using the parameters of claim 1, a first dot of 2nm and a second dot of 4-10nm would values less than 1, thus satisfying the equation.
	It would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the ratio  through routine experimentation and optimization to obtain optimal or desired device performance because the ratio is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05

	Given the teaching of the references, it would have been obvious to determine the optimum thickness, temperature as well as condition of delivery of the layers involved.  See In re Aller, Lacey and Hall (10 USPQ 233-237) “It is not inventive to discover optimum or workable ranges by routine experimentation.”  Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
	
	Any differences in the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected.  In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

	Applicants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness.  Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992).

	An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness.  In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).

Regarding claims 3 and 5, Kubo et al. with support of Hines teach a photoelectric conversion element according to claim 1.  Kubo may be silent upon wherein Equation (3) is satisfied: N (2dL/ds)2 ... (3), where dL denotes an average particle diameter of nanoparticles of the first quantum dots, and ds denotes an average particle diameter of nanoparticles of the second quantum dots.  However as discussed relative to claims 1 and 4, the distribution of dots would include a 2nm and 4nm dot.  This element would meet the scope of the equation.
As provided in both Kubo and Hines et al. the photocentric properties of QD are well known to be sized dependent.  Kubo teaches mixing and matching sizes and locations of the QDs.  Hines teaches the controllable production of the QDs for the purpose of tuning the QDs to the desired properties.  Knowing that mixing sizes less than 3nm and greater than 3nm, it would be obvious to adjust ratios to achieve desired device performance as the claimed equation/ratios is a understood optimizable parameter.
	It would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the ratio  through routine experimentation and optimization to obtain optimal or desired device performance because the ratio is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05


Regarding claim 6, Kubo et al. with support of Hines teach a photoelectric conversion element according to claim 1, wherein the heavy metal atom is Pb or Cd (Kubo ¶37 and Hines also teaches Pb and that Cd is a functional equivalent.)

Regarding claim 7, Kubo et al. with support of Hines teach a photoelectric conversion element according to claim 1, wherein the oxygen group atom is O, S, Se, or Te (Kubo ¶37 and Hines also teaches S.)

Regarding claim 8, Kubo et al. with support of Hines teach a photoelectric conversion element according to claim 1, wherein the heavy metal atom is Pb, and the oxygen group atom is S (Kubo -PbS, and Hines PbS)

Regarding claim 9, Kubo et al. with support of Hines teach a photoelectric conversion element according to claim 1, wherein a particle diameter of a nanoparticle of the first quantum dot is larger than or equal to 3.0 nm, and a particle diameter of a nanoparticle of the second quantum dot is smaller than 3.0 nm (Kubo Fig. 1 and ¶38 – The smaller QD may be 2nm and the larger QD may be 10nm)

Regarding claim 10, Kubo et al. with support of Hines teach a photoelectric conversion element according to claim 1, wherein the photoelectric conversion element is a photodetection element (Kubo Fig. 1 and entire document.  See also Hines teaching tuning of the analogous QDs for the purpose.)



Regarding claim 11, Kubo et al. with support of Hines teach a photoelectric conversion device comprising: an optical system having a plurality of lenses; and a light receiving element that receives light that transmitted through the optical system, wherein the light receiving element has the photoelectric conversion element according to claim 1 (Kubo Fig. 1 and entire document.  See also Hines teaching tuning of the analogous QDs for the purpose.)

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARRETT J STARK whose telephone number is (571)272-6005. The examiner can normally be reached 8-4 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JARRETT J. STARK
Primary Examiner
Art Unit 2823



8/10/2022
/JARRETT J STARK/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Applicant’s originally filed written description ¶33.
        2 Applicant’s originally filed written description ¶36.